DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “a plurality of a light-emitting diodes (LEDs)”. Please delete the article “a”, changing the claim to “a plurality of light-emitting diodes (LEDs)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites the limitation “inserting a thumb”. Therefore, the claim positively-recites connection of an apparatus to the . 
Claim 5 recites the limitation “a fastener for securing the mitten to the user’s hand”. Therefore, the claim positively-recites connection of an apparatus to the human body. Recommended claim language would be reciting a functional connection (e.g. configured to be fitted, or designed to be fitted). 
Claim 7 recites the limitation “fastening the mitten directly to therapy recipient” which is the user or the animal. Therefore, the claim positively-recites connection of an apparatus to the human body. Recommended claim language would be reciting a functional connection (e.g. configured to be fitted, or designed to be fitted). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “two openings on opposite sides of the mitten for inserting a thumb”. It is unclear whether the same thumb is inserted in both openings, or whether each thumb is required to be inserted in each opening, or only one thumb is required to be inserted in one opening. Clarification is required.  
Dependent claims 2-9 are rejected for depending on rejected claim 1 and failing to remedy the deficiency.
Claim 2 recites the limitation “the LEDs” in lines 1 and 2. It is unclear whether this is the same as “a plurality of light emitting diodes (LEDs)” of claim 1 or not.
Claim 3 recites “wherein LEDs” in line 1. It is unclear if this is the same as the “a plurality of light emitting diodes (LEDs)” of claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the setting” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the LEDs” in line  2. It is unclear whether this is the same as “a plurality of light emitting diodes (LEDs)” of claim 1 or not.
Claim 4 recites the limitation “a photobiomodulation treatment mode” in line 1. It is unclear whether this is the same “photobiomodulation treatment mode” of claim 1, line 7 or not.
Claim 7 recites the limitation “therapy recipient” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “transmit data”; it is unclear whether this is the same “usage data” from claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20050182460 granted to Kent et al. (hereinafter “Kent”) in view of 20160256706 granted to Harrison (hereinafter “Harrison”).
Regarding claim 1, Kent discloses a [mitten] for providing light therapy (para 0012 “light therapy device 10”), the mitten comprising: two openings on opposite sides of the [mitten] for inserting a thumb (fig. 2, The device of Kent provides a flexible handle which provides two openings on opposite sides such that the palm of the user's hand rests on the top shell 24 and wherein the thumb of the user could also be inserted through the openings); a plurality of a light-emitting diodes (LEDs) disposed on a bottom surface of the [mitten] (fig. 1, para 0014 “LED array 18” shown to be disposed on a bottom surface); a digital display and one or more input switches disposed on a top surface of the [mitten] (fig. 2, para 0019 “control panel 26, display unit 28” shown to be disposed on a top surface); a processor and a memory disposed on the top surface of the [mitten] (para 0015, “controller 30” it is understood that it will include a processor and a memory to control the functions of the device), the processor being configured to set a photobiomodulation treatment mode for the plurality of light-emitting diodes (para 0015 “The controller 30 may also be used to program the duration of the treatment, to track the duration of use, temperature or other such information.”) and a power source disposed on the top surface of the [mitten], the power source configured to provide electricity for the plurality of light-emitting diodes, the display, the processor and the memory, and the wireless 
Kent discloses a device which is worn on the hand of a user to apply light therapy but fails to disclose the wearable being a mitten (it is noted that although the claim has not required any specific structure or details regarding the mitten, it is understood that one of ordinary skills in the art would not consider the straps of Kent to be a mitten). Kent also fails to disclose having a wireless transmitter in order to transmit usage data through the wireless transmitter 
Harrison teaches a similar wearable apparatus for light therapy having at least one light emitting diode to provide light to the patient (para 0021). Harrison teaches that it is known to incorporate the light therapy system into any number of garment, such as gloves (here, mittens), and the like (para 0037) which allows the light therapy system to be easily configured to deliver a therapeutic treatment to various limbs, in whole or in part, joints, musculature, and the skeletal structure of a patient (para 0037). Harrison also teaches that it is known to include at least one external controller in wireless communication with the circuit of the device to provide data to and receive data from at least one of the multiple emitters, semiconductor light source, and the circuit. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kent with the teachings of Harrison to provide the predictable result of delivering a therapeutic treatment to various limbs of a patient as well as providing data to and receiving data from at least one of the multiple emitters, semiconductor light source, and the circuit regarding the treatment. 

Regarding claim 2, Kent as modified by Harrison (hereinafter “modified Kent”) renders the mitten of claim 1 obvious as recited hereinabove, Kent discloses wherein the LEDs are disposed in a matrix configuration, and wherein a portion of the LEDs provides one wavelength of light and another portion of the LEDs provides a different wavelength of light (figs 1 and 4 show the configuration of the LEDs; para 0013 “LED array 18 is polychromatic, including infrared and visible LEDs. The visible LEDs can be of any color within the visible spectrum. In a preferred embodiment of the invention, the majority of the visible LEDs are red.”; it is understood that in the preferred embodiment, the minority of the LEDs are either infrared or any color that is not red. Therefore, the two sets of LEDs will have different wavelengths of light).  

Regarding claim 3, modified Kent renders the mitten of claim 2 obvious as recited hereinabove, Kent discloses wherein LEDs are comprised of three types providing three different wavelengths of light, the three different wavelengths comprising infrared, blue, and red light (para 0013 “LED array 18 is polychromatic, including infrared and visible LEDs. The visible LEDs can be of any color within the visible spectrum. In a preferred embodiment of the invention, the majority of the visible LEDs are red.”; It is also noted that the claim has not required any specific wavelengths/range of wavelengths. It only requires wavelengths of light which are recited to be “infrared, blue and red light”. Kent discloses “infrared and visible LEDs can be any color within the visible spectrum” which includes blue and red).  

Regarding claim 4, modified Kent renders the mitten of claim 1 obvious as recited hereinabove, Kent discloses wherein the setting a photobiomodulation treatment mode for the additionally para 0015 recites “The controller 30 may also be used to program the duration of the treatment”).  

Regarding claim 5, modified Kent renders the mitten of claim 1 obvious as recited hereinabove, Kent discloses further comprising a fastener for securing the mitten to the user's hand (fig. 2, para 0018-0019, more specifically, “handle 50”).  

Regarding claim 6, modified Kent renders the mitten of claim 5 obvious as recited hereinabove, Kent discloses wherein the fastener comprises at least one of a belt, a hook and loop fabric, and an elastic band (para 0018, more specifically, last few lines “The two straps can be fastened using VELCRO or any other known fasteners. In another preferred embodiment, the handle is a single strap made of an elastic material, thereby eliminating the need for using fasteners”).  

Regarding claim 7, modified Kent renders the mitten of claim 1 obvious as recited hereinabove, Kent further comprising an opening on a front side of the mitten for fastening the mitten directly to therapy recipient (fig 2, handle 50 provides openings, para 0018 “the user slides his hand under handle 50 such that the palm of the user's hand rests on the top shell 24”; showing embodiment which shows fastening the mitten/glove which allows the light therapy to be applied to the limb, para 0037).  

Regarding claim 8, modified Kent Harrison renders the mitten of claim 1 obvious as recited hereinabove, Kent discloses wherein the power source comprises at least one of a battery and a power supply plugged to a power outlet (para 0017, fig 1, “battery pack unit 34… sufficient electrical energy storage capacity to support illumination of LED pad 12 for the treatment times selected on controller 30”).  

Regarding claim 9, modified Kent Harrison renders the mitten of claim 1 obvious as recited hereinabove, Harrison discloses wherein the wireless transmitter is configured to transmit data to a smartphone (para 0026 “exemplary external controllers include, for example, computers, handheld devices such as smart phones, tablet computers, computer networks, and the like.”). This would allow the external controller to provide data to and receive data from at least one of the multiple emitters, semiconductor light source, and the circuit. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kent with the teachings of Harrison to provide the predictable result of deliver a therapeutic treatment to various limbs of a patient as well as providing data to and receiving data from at least one of the multiple emitters, semiconductor light source, and the circuit regarding the treatment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6669627 to Campbell et al.; US 20070129776 to Robins et al.; US 7686839 to Parker; and US 20210275826 to Kawari et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792